Citation Nr: 0016150	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-32 493A	)	DATE
	)
	)


THE ISSUE

Whether the March 1998 decision of the Board of Veterans' 
Appeals, which found no clear and unmistakable error in RO 
decisions issued in September 1986 and May 1987, should be 
revised or reversed on grounds of clear and unmistakable 
error.  


REPRESENTATION

Moving Party Represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to April 
1971.  He is the moving party in this action.  


FINDINGS OF FACT

1.  In a March 1998 decision, the Board found no clear and 
unmistakable error in RO decisions issued in September 1986 
and May 1987.  

2.  In a Memorandum Decision issued in September 1999, the 
United States Court of Appeals for Veterans Claims (Court) 
affirmed the Board's March 1998 decision.  


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
March 1998 Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. § 20.1400(b)(1) (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decision are subject to revision on the basis 
of clear and unmistakable error, except those decision that 
have been appealed to an decided by the Court and decisions 
on issues that have subsequently been decided by the Court.  
38 C.F.R. § 20.1400(b).  

In this case, the moving party appealed the March 1998 Board 
decision to the Court, which affirmed the Board decision in a 
September 1999 Memorandum Decision.  Therefore, there is no 
legal entitlement to revision of the March 1998 Board 
decision on ground of clear and unmistakable error.  
38 C.F.R. § 20.1400(b).  Thus, the motion is denied.  

The Board acknowledges that the circumstances of this case 
are somewhat confusing.  Correspondence in the claims folder 
reveals that the motion to revise or reverse the March 1998 
Board decision on grounds of clear and unmistakable error was 
initiated by the Board on behalf of the veteran.  Neither the 
veteran nor his representative submitted a motion to revise 
or reverse the decision in question.  In April 1999, the 
Board provided the moving party, through his representative, 
with a copy of the pertinent regulations and indicated that 
he had additional time to submit argument on the motion to 
revise the March 1998 Board decision.  The Board also advised 
that it would adjudicate the claim if no response was 
received.  In a January 2000 letter, the Board advised the 
moving party through his representative that it would proceed 
to adjudicate his motion because it had not received any 
response to its prior communications.  In March 2000, the 
moving party's representative informed the Board that he had 
appealed the March 1998 Board decision to the Court, which 
had issued a decision on the matter in September 1999.  
Despite the convoluted and unusual process by which the 
motion was initiated and processed, the circumstances in this 
case (i.e., the affirming decision by the Court) require that 
the motion be denied, rather than withdrawn, as suggested by 
the moving party's representative, or dismissed.        


ORDER

The motion for revision or reversal of the March 1998 Board 
decision on grounds of clear and unmistakable error is 
denied.  



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


